Citation Nr: 0325179	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1961 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for hypertension.  
Subsequently, a September 2002 rating decision adjudicated 
the veteran's claim for service connection for hypertension 
secondary to his service connected psychiatric disorder.  


REMAND

The veteran has made two distinct assertions with respect to 
his claim for service connection for hypertension.  First, 
the veteran has alleged that he was diagnosed and treated for 
hypertension during service and that he has had continuing 
treatment for hypertension ever since.  Second, the veteran 
claims that his current hypertension disability is related 
to, or caused by his service connected psychiatric 
disability.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the appellant and his 
attorney a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to the issue of 
entitlement to service connection for 
hypertension on a direct basis, 
presumptive basis, and as secondary to 
the service connected psychiatric 
disorder.  The letter should inform them 
of the time within which he should 
respond, unless he informs the RO that 
she has no additional evidence to submit 
or waives the required time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the responses made by 
the veteran.  

3.  The veteran should be accorded the 
appropriate VA examination for 
hypertension.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

For the Examiner:

?	The examining physician is requested 
to review the veteran's medical 
history.  As the Board understands 
the veteran's medical history as 
presented in medical evidence of 
record, there is no evidence showing 
any diagnosis of hypertension during 
service or during the first post-
service year, and the earliest 
evidence of a diagnosis and treatment 
for hypertension is in the early 
1990s.  

?	The Board has identified the 
veteran's service medical records and 
post-service, private medical 
treatment records that are pertinent 
to the veteran's claim for 
hypertension and identified them with 
a yellow post-it note in the separate 
records envelope labeled "1 of 2" 
in the claims file.  The examiner's 
attention is specifically directed to 
these records as well as to the other 
medical records contained in the 
claims file proper.  

Please answer the following questions 
to the extent possible:

a.  Do the service medical records 
show that the veteran had 
hypertension during service?

b.  Is the veteran's current 
hypertension disability related to, 
or caused by, his service connected 
psychiatric disorder?

c.  Are any medications prescribed 
for the service connected psychiatric 
disorder the cause of the veteran's 
hypertension?  

In expressing an opinion on these matters, 
the examiner is requested to use the 
language likely, unlikely, or as likely as 
not.  (The term as likely as not does not 
refer to medical possibility, but rather 
means that the evidence supporting the 
examiner's conclusion and the evidence 
against the conclusion are so evenly 
balanced that it is as medically sound to 
find in favor of the conclusion as it is 
to find against it.)

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  If the examining 
physician determines that consultation 
with a psychiatrist and/or that a 
psychiatric examination is necessary to 
answer the question of etiology of 
hypertension secondary to the service 
connected psychiatric disorder, then the 
appropriate consultations and examinations 
should be ordered.  

4.  The RO should readjudicate the claim.  
If the claim is denied, the RO should 
issue a Supplemental Statement of the 
Case and give the appellant an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, and a 
discussion of all pertinent regulations, 
including those implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


